Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					  DETAILED ACTION
					       REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Emilsson et al (US 9,552,907) in view of WO 99/33066 (July 1, 1999) and Singha et al (US 2015/0364229 A1).
	Rejection is maintained for reasons of the record with the following responses.
Although the after final amendments filed on July 26, 2021 had not been entered, the examiner had provided detail responses (except new claims 22 and 23) for the after final amendments for applicant’s sake in the Advisory Action of August 3, 2021 some of which are repeated below.  The request for RCE failed to address the examiner’s position. 

Applicant states that the combination would only include, at most, properties and 2, i.e. the recited oil and thickener properties.  Applicant asserts that the actual viscosities of the cited prior art examples are unknown, and are not disclosed by the cited art, but inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms.,
Inc., 339 F.3d 1373 (Fed. Cir. 2002). See MPEP 2112.01
The recited viscosities 3 and 4 would be results of the composition, i.e. the recited co-polymeric thickener in an amount of 0.1-10 wt.% and the oil (including naphthenic mineral oil) comprising at least 0.1 wt.% of iso-paraffine oil.  The only difference between the examples 1 and 2 of WO and the instant gel would be a different oil (i.e. 100 wt.% of the naphthenic mineral oil of WO vs. oil comprising as little as 0.1 wt.% of the iso-paraffinic oil and as high as 99.9 wt.% of the naphthenic mineral oil of the invention).
It would be hard to imagine to one skilled in that art that the presence of as little as about 0.1 wt.% of the (environmentally friendly) iso-paraffinic oil would change the viscosity in any measurable way and the examiner’s statements were not conclusory statements since WO teaches a similar or basically same composition (i.e. not the same composition due to the presence of as little as about 0.1 wt.% of the (environmentally friendly) iso- paraffinic oil).  Thus, a burden is on applicant to show that the gel composition of WO would not have the recited viscosities and see the In re Best, 195 USPQ 430, 433 (CCPA 1977). Charles Pfizer & Co. v.
FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same. In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Applicant asserts that the instant specification contemplates a wide variety of additional and alternative embodiments with many different viscosity properties.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26
USPQ2d 1057 (Fed. Cir. 1993), In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989), In re
Prater, 415 F.2d 1393, 1405 (CCPA 1969). See In re Self, 671 F.2d 1344, 1348 (CCPA
1982): Applicant’s arguments fail from the outset because --- they are not based on limitations appearing in the claims.  Furthermore, WO teaches a similar or basically same composition claimed and thus a viscosity at any given temperature of the examples 1 and 2 of WO would be expected to be same or fall within scope of the claims.
Note that the instant claims recite ranges, and a prior art teaching at least one point falling within the recited ranges for the recited components would meet the recited components and viscosities thereof contrary to applicant’s assertion/implication that the prior art must teach the recited all ranges.
oC for a solid form of gel which would be expected from the examples 1 and 2 of WO meeting the recited viscosities and thus the claimed HV bushing would be obvious when combined with Emilsson et al and Singha et al.
	Further, a particular temperature for the liquid form for claim 1 is not the claimed limitation and the examples 1 and 2 of WO teach the liquid form at 120oC which would be expected to have the recited viscosity.  Claim 7 of WO teaches the liquid-gel transition temperature is within the range of from 20oC to 120oC and thus the gel having the liquid-gel transition temperature of from 105oC to 120oC would meet the recited viscosity of at least 1  Pa·s at 105oC for the solid form and see the following case laws.  
It has been held that where the general conditions of claim are disclosed in the prior art, discovering the optimum or workable ranges would involve only routine skill in the art, In re Aller, 220 F.2d 454,456 (CCPA 1955, 105 USPQ 223).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
In re Peterson, 315 F.3d at 1330 (Fed. Cir. 2003).
In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

	Claims 1-6, 8-11, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Emilsson et al (US 9,552,907) in view of WO 99/33066 (July 1, 1999) and Singha et al (US 2015/0364229 A1), and further in view of Yasufuku et al (US
3,980,803).
Rejection is maintained for reasons of the record with the above responses given the above pages 2-5.

	Claims 1-11, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Emilsson et al (US 9,552,907) in view of WO 99/33066 (July 1, 1999) and Singha et al (US 2015/0364229 A1), and further in view of Cai et al (US 10,125,255).
Rejection is maintained for reasons of the record with the above responses given the above pages 2-5.

Claims 1-6, 8-11, 13 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Emilsson et al (US 9,552,907) in view of WO 99/33066 (July 1, 1999) and Singha et al (US 2015/0364229 A1), and further in view of WO 2014/161596.

As to claim 20 which was part of the previous claim 1, the examiner stated “Emilsson et al teach a bushing comprising the instant structure (i.e. the condenser core comprising a plurality of electrically conducting foils interleaved between the layers of gel impregnated solid material) in abstract, Fig. 1 and at col. 3, lines 23-59.” Which would further meet new claim 21 or would make the new claim 21 obvious.
Applicant further asserts that the examiner has stated that the prior art gel must always have a viscosity “below 0.1 Pa·s”, not merely “below 1 Pa·s” as recited by claim 1 (it deemed to be a typo of claim 15).  But the “below 1 Pa·s” of claim 15 would encompass the “below 0.1 Pa·s” of claim 16 and thus applicant’s assertion that the prior art gel can never have a viscosity between 0.1 and 1 Pa·s” at the first temperature is not well-taken since the viscosity between 0.1 and 1 Pa·s would not be the claimed limitation.  Applicant asserted “the examiner has stated that the prior art gel must always have a viscosity “below 0.1 Pa·s”, but it was given for the narrower limitation of claim 16 which would meet the broader “below 1 Pa·s” of claim 15 as well.
Claim 7 of WO teaches the liquid-gel transition temperature is within the range of from 20oC to 120oC and thus the gel having the liquid-gel transition temperature of from 80oC to 105oC would make claim 18 obvious.
As to new claims 22 and 23, that the example 1 of WO 99/33066 teaches that a blend is heated to 150oC for 80 minutes in order to obtain a solution/liquid and cooled blend exhibited a liquid-gel transition in the temperature range of 30oC to 100oC. 
 It would be a known fact that a lower the viscosity of the blend, a higher/faster impregnating efficiency thereof as further taught by WO’596 (the fluid may have a lower viscosity above 100oC or above 100oC at page 16, line 16-21) and thus heating the blend of WO’066 above the liquid-gel transition temperature of 100oC would be  recited viscosity of at least 100 Pa·s of the claim 23.   
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claims 1-6, 8-11, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 99/33066 (July 1, 1999) in view of Singha et al (US 2015/0364229 A1), and further in view of Emilsson et al (US 9,552,907).
Rejection is maintained for reasons of the record with the following responses.
The crux of applicant’s arguments is that newly recited combined limitation of “wherein a liquid form of the gel has a viscosity below 1 Pa·s and wherein a solid form of the gel has a viscosity of at least 1 Pa·s at 105oC” would overcome the rejection since such properties would not be present in the examples 1 and 2 of WO.
Again, the polymers and amounts taught by and used by WO in the examples 1 and 2 would meet the recited copolymers and amounts or would fall within scope of the recited copolymer and amounts. The only difference between the examples 1 and 2 of WO and the instant gel would be a different oil (i.e. 100 wt.% of the naphthenic mineral oil of WO vs. oil comprising as little as 0.1 wt.% of the iso-paraffinic oil and as high as 99.9 wt.% of the naphthenic mineral oil of the invention).
Note that the instant claim 1 recites “the oil comprising iso-paraffin oil in an amount within range of 0.1-100 wt.% of the oil which would permit an oil comprising 99 wt.% of the naphthenic mineral oil and 0.1 wt.% of the iso-paraffin oil which is basically taught in lines 14-16 the instant specification.  Thus, the examiner or one skilled in the art would not expect that the presence of as little as 0.1 wt.% of the iso-paraffinic oil would affect the viscosity of a composition and the examples 1 and 2 of WO would be expected to have the newly recited viscosities contrary to the assertions.  Also, 100 wt.% of the naphthenic mineral oil of WO and the instant oil comprising as little as 0.1 wt.% of the iso-paraffinic oil would be substantially identical contrary to the assertion.
Thus, the examples 1 and 2 would be similar components since the only difference would be presence of as little as 0.1 wt.% of the iso-paraffinic oil. The recited “solid form of the gel has a viscosity of at least 1 Pa·s at 105oC” of the original claim 12 was addressed by the examiner stating the composition of the examples 1 and 2 of WO would have such property. The recited “wherein a liquid form of the gel has a viscosity below 1 Pa·s” of claim would be also inherently present in the composition of the examples 1 and 2 of WO and applicant failed to show otherwise.
Singha et al teach that the insulating fluid comprising isoparaffins is more environmentally friendly in [0013].  Singha et al further teach an electrically insulating fluid comprising at least 70 wt.% of isoparaffins with the rest made up naphthenic or aromatic compounds (i.e. mineral oils) in [0016], Thus, further utilization of the 
As to claim 20 which was part of the previous claim 1, the examiner stated “Emilsson et al teach a bushing comprising the instant structure (i.e. the condenser core comprising a plurality of electrically conducting foils interleaved between the layers of gel impregnated solid material) in abstract, Fig. 1 and at col. 3, lines 23-59.”
Again, the composition of the example 1 and 2 of WO would be substantially identical to the recited gel composition as discussed above and thus a burden is on applicant to show that the composition of the example 1 and 2 of WO would not have the recited viscosities.  Again, inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002). See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same. In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
As to new claims 22 and 23, that the example 1 of WO teaches that a blend is heated to 150oC for 80 minutes in order to obtain a solution/liquid and cooled blend exhibited a liquid-gel transition in the temperature range of 30oC to 100oC. 
 It would be a known fact that a lower the viscosity of the blend, a higher/faster impregnating efficiency thereof and thus heating the blend of WO above the liquid-gel transition temperature of 100oC would be expected to yield the recited viscosity of 0.01 .

Claims 1-6, 8-11, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 99/33066 (July 1, 1999) in view of Singha et al (US 2015/0364229 A1), and further in view of Emilsson et al (US 9,552,907), and further in view of Yasufuku et al (US 3,980,803).
Rejection is maintained for reasons of the record with the above responses given at pages 8-10.

Claims 1-11, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 99/33066 (July 1, 1999) in view of Singha et al (US 2015/0364229 A1), and further in view of Emilsson et al (US 9,552,907), and further in view of Cai et al (US 10,125,255).
Rejection is maintained for reasons of the record with the above responses given at pages 7-9.
Again, a particular temperature for the liquid form for claims 1, 15, 16 and 22 is not the claimed limitation and the examples 1 and 2 of WO teach the liquid form at 120oC which would be expected to have the recited viscosity.  Claim 7 of WO teaches the liquid-gel transition temperature is within the range of from 20oC to 120oC and thus the gel having the liquid-gel transition temperature of from 105oC to 120oC would meet the recited viscosity of at least 1  Pa·s at 105oC for the solid form.  Also, the example 1 of WO teaches the liquid-gel transition temperature of from 50oC to 120oC and the oC to 105oC would make claims 17, 18 and 23 obvious.

Claims 1-6, 8-11, 13 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 99/33066 (July 1, 1999) in view of Singha et al (US 2015/0364229 A1), and further in view of Emilsson et al (US 9,552,907), and further in view of WO 2014/161596.
Rejection is maintained for reasons of the record with the above responses given at pages 7-9.
As to claims 20 which was part of the previous claim 1, the examiner stated, the examiner stated “Emilsson et al teach a bushing comprising the instant structure (i.e. the condenser core comprising a plurality of electrically conducting foils interleaved between the layers of gel impregnated solid material) in abstract, Fig. 1 and at col. 3, lines 23-59.” which would further meet new claim 21 or would make the new claim 21 obvious.
Again, as to new claims 22 and 23, that the example 1 of WO teaches that a blend is heated to 150oC for 80 minutes in order to obtain a solution/liquid and cooled blend exhibited a liquid-gel transition in the temperature range of 30oC to 100oC. 
 It would be a known fact that a lower the viscosity of the blend, a higher/faster impregnating efficiency thereof and thus heating the blend of WO above the liquid-gel transition temperature of 100oC would be expected to yield the recited viscosity of 0.01 Pa·s or lower of the claim 22.  Further cooing after the impregnation yield the gel would  and see the following case laws.  
It has been held that where the general conditions of claim are disclosed in the prior art, discovering the optimum or workable ranges would involve only routine skill in the art, In re Aller, 220 F.2d 454,456 (CCPA 1955, 105 USPQ 223).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
The existence of overlapping or encompassing ranges shifts the burden to the applicant to show that his invention would have not been obvious.  In re Peterson, 315 F.3d at 1330 (Fed. Cir. 2003).
In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/Sep. 13, 2021                                                  /TAE H YOON/                                                                                 Primary Examiner, Art Unit 1762